Citation Nr: 0505235	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-47 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  During the course of the appeals process, the 
appellant appeared before the undersigned Veterans Law Judge 
(VLJ) in August 1998.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.

When the case originally came to the Board, the issues on 
appeal were entitlement to service connection for rheumatoid 
arthritis and entitlement to an evaluation in excess of 10 
percent for bilateral chondromalacia patellae.  In December 
1998, the Board determined that additional development was 
necessary, and thus, it remanded the claim to the RO.  The RO 
was instructed to obtain missing medical treatment records 
and to schedule the veteran for an orthopedic examination in 
order to determine the severity of her bilateral knee 
disabilities.  

After the claim had been developed, the RO, in December 2002, 
partially granted the veteran's request for an increased 
evaluation for a bilateral knee disability.  That is, the RO 
assigned a separate rating for each knee - the disability 
rating assigned for each knee was 10 percent.  Additionally, 
the RO concluded that the veteran was suffering from 
arthritis of both knees and a separate 10 percent rating was 
assigned for degenerative arthritis of the knees.  The 
veteran's request for service connection for rheumatoid 
arthritis continued to be denied.  

With respect to the trifurcating the veteran's bilateral knee 
disability evaluation and assigning three separate 10 percent 
rating thereto, this was not a full grant of the benefit 
sought on appeal because a higher rating was available under 
38 C.F.R. Part 4, Diagnostic Codes 5003 and 5257 (2002).  A 
claim for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
trifurcated issues remained before the Board.

In July 2003, the Board issued a Decision/Remand.  That 
decision concluded that evidence had not been submitted that 
supported the veteran's contentions that her bilateral knee 
disabilities, not including arthritis, were under rated.  As 
such, the Board denied her request for evaluations in excess 
of 10 percent for chondromalacia of the knees.  However, the 
Board further concluded that additional information was 
needed with respect to the issues involving degenerative and 
rheumatoid arthritis.  Hence, those two issues were remanded.  
Following further examination and development, the RO 
assigned separate 10 percent disability ratings for 
degenerative arthritis of the right and left knee.  The RO's 
action was dated August 20, 2004.  The claim has since been 
returned to the Board for review.  

The issue of entitlement to service connection for rheumatoid 
arthritis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues involving degenerative arthritis of the knees 
addressed in this decision.    

2.  The veteran's degenerative arthritis of both knees 
produces minimal limitation of motion of the knee joints with 
some pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Codes 5010 and 5003 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Codes 5010 and 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
disability evaluations in excess of 10 percent for 
degenerative arthritis of the knees, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision and 
the supplemental statement of the case (SSOC).  Specifically, 
in those documents, the appellant has been told that she 
needed to submit evidence supporting her assertions that her 
arthritis disabilities of the knees were more disabling than 
originally rated.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, in letters issued in December 2002 and 
February 2004, which spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding her claims.  She informed the RO that she 
had received treatment from the VA and also various other 
private medical doctors.  The veteran provided the requisite 
information and those documents were obtained, and now 
included in the veteran's claim folder.  The veteran was also 
provided the opportunity to proffer testimony before the RO 
and the Board.  It seems clear that the VA has given the 
veteran every opportunity to express her opinions with 
respect to her claim and the VA has obtained all known 
documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran most recently 
underwent a VA joints examination in March 2004 in order to 
determine the nature and severity of the veteran's 
degenerative arthritis of the knees.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure examinations of the veteran and the 
Board's July 2003 Decision/Remand instructions.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the United States 
Court of Appeals for Veterans Claims shall "take due account 
of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SSOC (of August 2004), the RO 
informed her of what information she needed to establish 
entitlement to increased evaluations for degenerative 
arthritis of both knees.  She was further told that she 
should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SSOC, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The various letters satisfy the 
VCAA content-complying notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for her 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SSOC, and 
the accompanying notice letter, VA satisfied the fourth 
element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
She has, by information letters, a rating decision, and the 
SSOC, been advised of the evidence considered in connection 
with her appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, is for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran's degenerative arthritis has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
5003 (2004), which states that compensation may be awarded 
(1)  when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2)  when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3)  when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 (2004) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2004).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2004).  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2004).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2004).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2004).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

On the occasion of a hearing on appeal before the undersigned 
VLJ in August 1998, the veteran testified that she first 
experienced pain in her knees during basic training because 
boots issued for her to wear were smaller than her feet.  It 
was further pointed out that although arthritis was not 
diagnosed in service, the veteran did have chronic pain in 
both knees at the time of her separation from service.  

As reported, the veteran underwent a VA examination of the 
knee joints in March 2004.  Upon examination, the examiner 
found the following:

	. . . There is no crepitus.  No pain 
with ROM (range of motion) of knees 
today.  No effusion or synovitis. . . 

The examiner noted that the veteran was suffering from mild 
degenerative joint disease of the knees.  

This examination mirrors, with an exception, an examination 
that was performed in October 2003, also at the VA Medical 
Center.  The exception is that the examiner commented on the 
veteran's expression of pain upon examination.  In that 
examination, the examiner found that the knees did not 
produce heat, erythema, or effusion, and there were no signs 
of a Baker's cyst on either knee.  While the knees were 
tender to the touch, they could extend to zero and flexion 
was 75-80 degrees bilaterally.  The examiner, again, noted 
that the veteran had pain on motion and that it was difficult 
to perform all of the tests needed to evaluate the knees 
because of that pain.  

In conjunction with the VA's duty to assist the veteran in 
conjunction with her claim, the veteran's private, VA, and 
Social Security Administration records were obtained.  These 
various records do show references to arthritis of the knees, 
but they are unclear as to whether they were referring to the 
veteran's nonservice-connected rheumatoid arthritis or her 
service-connected degenerative arthritis of both knees.

As previously noted in the Introduction, in July 2003 the 
Board denied the veteran's request for evaluations in excess 
of 10 percent for chondromalacia of both knees.  In denying 
those requests, the Board found that the evidence did not 
support an evaluation in excess of 10 percent because 
limitation of motion was not shown.  The Board further noted 
that the evidence failed to show objective documentation of 
laxity, instability, or subluxation.

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5261 (2004).  The veteran's extension has 
not been limited to 15 degrees.  Her flexion has not been 
limited to 30 degrees.  Such a limitation would qualify the 
veteran for a 20 percent disability evaluation pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5260 (2004).

X-ray films do show evidence of degenerative changes.  The 
veteran does have some limitation of motion of the joint due 
to pain.  However, there is no evidence suggestive that 
either the left or the right knee incapacitates the veteran.  
While she does suffer some limitations, there is no 
indication that she is unable to perform daily chores or 
activities.  There is no government or private medical 
evidence suggesting that the veteran suffers from occasional 
incapacitating exacerbations of either knee.  Therefore, a 
disability evaluation in excess of 10 percent under 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003 (2004), for either the 
left or the right knee, is not warranted.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected arthritis of the 
left and right knees has not significantly changed during the 
appeal period.  See Fenderson, supra.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected degenerative arthritis of both knees, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied.


REMAND

As reported in the Introduction, the Board remanded the 
issues listed on the front page of this action in July 2003.  
One of the purposes of the Remand was to have the RO 
determine whether the veteran's service-connected knee 
disabilities have caused an increase in the severity of 
rheumatoid arthritis, also of the knees.  It was further 
requested that the RO re-examine the ratings assigned to the 
knee disabilities and to examine whether the RO had provided 
the requisite VCAA notice and duty-to-assist requirements.  

A review of the claims folder indicates that the claim was 
eventually returned to the RO after it was routed to the VA 
"Tiger Team."  The Tiger Team asked that an examination of 
the veteran's knees be performed, and said examination was 
accomplished in October 2003.  However, the examiner did not 
respond to the questions asked by the Board in its July 2003 
Remand.  Specifically, the examiner did not fully describe 
the relationship between the veteran's service-connected knee 
disabilities with her rheumatoid arthritis.  

Instead, the examiner found that the veteran did not have 
rheumatoid arthritis.  The rheumatology specialist stated 
that the veteran did not actually have rheumatoid arthritis 
and that the specialist could not document a previous 
diagnosis of rheumatoid arthritis.  The Board finds this 
conclusion unusual given the fact that Social Security 
Administration officials found that the veteran had 
rheumatoid arthritis, private physicians diagnosed the 
veteran as having rheumatoid arthritis (see Hooks Letter, 
August 23, 1995), and the VA had granted a nonservice-
connected pension on the basis that the veteran had 
rheumatoid arthritis (see Rating Decision of January 1996).  
Since there seems to be a conflict, the claim must also be 
remanded so that this discrepancy can be cleared up.  This 
information is necessary and needed by the Board so that a 
credible and informative decision may be produced by the 
Board that answers the veteran's contentions and assertions.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  

Also, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for orthopedic and rheumatology 
examinations of the knees by, appropriate 
specialist(s), who has not previously 
examined her.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner(s) should review the results of 
any testing prior to completion of the 
reports.  The examining physician(s) 
should provide diagnoses of all current 
pathology of the knees found to be 
present and provide a comprehensive 
report, including a complete rationale 
for all conclusions reached.

With respect to the claimed disabilities 
of the knees along with rheumatoid 
arthritis, the examiner(s) should discuss 
the etiology of the disorders.  The 
examiner(s) must specifically determine 
whether the veteran has rheumatoid 
arthritis, and if she does not, the 
examiner(s) must discuss the veteran's 
previous diagnoses of this possibly 
disability.  Following that discussion, 
the examiner(s) should then express an 
opinion as to whether the veteran's 
service-connected knee disabilities have 
caused an increased in the severity of 
the rheumatoid arthritis.  

The claims folder and this Remand must be 
made available to the examiner(s) for 
review prior to the examinations.  The 
results proffered by the examiner(s) must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following completion of the requested 
development, the veteran's claim seeking 
entitlement to service connection for 
rheumatoid arthritis should be 
readjudicated.  The RO should discuss the 
applicability of Allen v. Brown, 7 Vet. 
App. 439 (1995), to the veteran's claim, 
if such a discussion is appropriate. 

After the above development has been completed, if any 
determination remains unfavorable, the veteran and her 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


